917 F.2d 22Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re William Lebron CHURCH, Petitioner.
No. 90-8040.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 26, 1990.

On Petition for Writ of Mandamus.
William Lebron Church, appellant pro se.
PETITION DENIED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William Lebron Church brought this mandamus petition seeking an order recusing the district court judge and magistrate currently considering his petition for a writ of habeas corpus.  Church has failed to show any bias on the part of the district court judge or magistrate that would warrant recusal.   See In re:  Beard, 811 F.2d 818 (4th Cir.1987) (party must show extrajudicial bias to establish need for recusal).  Accordingly, we grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.